Citation Nr: 0024380	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  96-24 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral 
conjunctivitis. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to April 
1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  When this case was first before the 
Board in April 1998, the additional issues of service 
connection for chronic tinea pedis, bilateral pes planus, and 
tendinitis were decided by the Board and the issue of service 
connection for bilateral conjunctivitis was remanded to the 
RO.  The case has now been returned to the Board.


FINDING OF FACT

There is no competent evidence that the current eye disorder, 
diagnosed as marginal bilateral blepharitis with mild 
bilateral conjunctival injection, is related to the veteran's 
active service, including the episodes of conjunctivitis for 
which he was treated in service.


CONCLUSION OF LAW

The veteran's claim of service connection for bilateral 
conjunctivitis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reflect that on the entrance 
examination the veteran's eyes were normal.  In a report of 
medical history, he denied that he had had any eye trouble.  
He underwent a physical examination in December 1983 for 
purposes of submarine duty.  His eyes were normal.  In a 
report of medical history in conjunction with the December 
1983 physical examination, he denied that he had had any eye 
trouble.  

On August 23, 1984, the veteran complained of eye irritation 
for the past day.  Physical examination revealed inflammation 
of the sclera and conjunctival sacs.  The assessment was 
bilateral conjunctivitis.  The treatment was sodium 
sulfacetamide drops.  He was advised to return to the clinic 
as needed.  On March 23, 1985, the veteran complained of 
burning and "mating (sic)" of the right eye for the past 
day.  He indicated that he had no history of trauma.  
Physical examination found that the eyes appeared normal 
except for a slight reddening of the conjunctival sacs.  The 
assessment was eye irritation, unknown etiology.  He was 
instructed to use Visine as directed and to return to the 
clinic as needed.  On March 24, 1985, the veteran reported 
that he had had eye irritation for about a month.  Physical 
examination showed that the right eye was irritated, with 
reddening of the conjunctiva.  There was no noted trauma.  
Also, there was not as much irritation in the conjunctival 
sac of the left eye.  The assessment was conjunctivitis.  He 
was instructed to use sulfacetamide drops for the right eye 
and to return if the problem did not respond.  The April 1987 
separation examination report reflects that the veteran's 
eyes were normal.  In a report of medical history in 
association with the separation examination, the veteran 
indicated that he had or had had eye trouble.

The veteran was afforded a VA examination in May 1995.  He 
reported that his eyes had been red for the past twenty 
years.  He had used eyedrops occasionally in the past without 
any significant improvement.  His eye history was negative 
for any other problems, and he had not taken any eye 
medications.  He indicated that he had no known allergies.  
Slit lamp examination showed mild to moderate marginal 
bilateral blepharitis.  Retinal examination was unremarkable.  
The clinical impression was marginal blepharitis with 
secondary conjunctival injection.  The veteran was counseled 
that warm soaks and scrubs to his eyelids would help relieve 
his symptoms.

On a May 1996 VA Form 9, the veteran asserted that the in-
service conjunctivitis was a chronic condition even though it 
was not noted on the separation examination report and that 
his current conjunctival injection is related to the in-
service conjunctivitis.

At the March 1997 hearing held at the RO before a hearing 
officer, the veteran testified that he had conjunctivitis in 
the right eye prior to active service for which he did not 
receive treatment.  He said that it became worse during 
service and that he had redness, itching and irritation of 
the eyes at the time of service discharge.  Transcript.

In April 1998, the Board remanded the claim for further 
development, to include another VA examination.  As per Board 
instructions, the RO in June 1998 wrote to the veteran asking 
him to submit or identify any medical evidence regarding 
treatment of conjunctivitis, both before and after active 
service; the veteran did not respond.

The veteran underwent a VA examination in August 1999.  He 
reported that he had no problems with his vision, but that he 
used artificial tears occasionally.  He indicated that he had 
no known drug allergies.  The examiner noted that he had 
reviewed the service medical records, and in the examination 
report he described the in-service treatment in detail.  Slit 
lamp examination revealed mild marginal blepharitis, and he 
had 1+ injection of the conjunctiva of both eyes.  The 
clinical impression was marginal bilateral blepharitis with 
mild bilateral conjunctival injection.  The examiner noted 
that it would seem that any conjunctivitis was probably 
related to the veteran's blepharitis and secondary 
conjunctivitis.  The examiner also indicated that the in-
service episodes were probably acute and that it was unlikely 
that they would be related to any post-service 
conjunctivitis.  The examiner noted that it could not be 
stated for certain that the conjunctivitis in service 
vanished, but that there were no entries in the service 
medical records concerning that matter.  The examiner also 
indicated that it could not be said whether the 
conjunctivitis preexisted service, but that it seemed 
doubtful that it did because it was not mentioned on the 
enlistment physical.

Legal Criteria

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has defined a well-grounded claim 
as a claim that is plausible.  In other words, a well-
grounded claim is meritorious on its own or capable of 
substantiation.  If the claim is not well grounded, the 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the appellant has 
not submitted evidence of a well-grounded claim, there is no 
duty to assist him in developing facts pertinent to that 
claim.  38 U.S.C.A. § 5107(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1131.  Service connection may granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order for a claim to be well grounded, there must be 
competent evidence of the following: A current disability, in 
the form of a medical diagnosis; incurrence or aggravation of 
a disease or injury in service, in the form of lay or medical 
evidence; and a nexus between the in-service aggravation or 
injury or disease and the current disability, in the form of 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that the injury or disease 
existed prior thereto.  Only such conditions as are recorded 
on examination reports are to be considered as noted.  
38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304 
(1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show a chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at that time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of an evidentiary 
showing of continuity.  Continuity of symptomatology is 
required where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
97.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although a veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of 
medical diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The Court has held that a hearing officer has a regulatory 
duty, pursuant to 38 C.F.R. § 3.103(c)(2), to suggest the 
submission of evidence that the claimant may have overlooked 
and which would be of advantage to the claimant's position.  
Costantino v. West, 12 Vet. App. 517 (1999).  However, if the 
appellant does not identify any evidence that would be of 
advantage - i.e., evidence that would well ground a claim - 
the hearing officer has no obligation to advise the appellant 
to submit additional evidence.  Stuckey v. West, 13 Vet. App. 
163 (1999).

Analysis

The veteran asserts that he had conjunctivitis prior to 
active service and reported in May 1995 that he had had 
redness in his eyes for the past twenty years, which would 
have predated service.  However, while he is competent to 
report symptomatology such as redness in his eyes, he is not 
competent, as a layperson, to establish that he had 
conjunctivitis prior to active service.  Espiritu, 2 Vet. 
App. at 494-95.  As conjunctivitis was not noted on the 
service entrance examination, he is entitled to the 
presumption of soundness and there is no evidence to rebut 
that presumption.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304.

The question before the Board is whether a current disability 
is related to the episodes of in-service conjunctivitis.  To 
recap pertinent evidence, the veteran was first treated for 
conjunctivitis in August 1984 and had a subsequent recurrence 
of conjunctivitis in March 1985, more than six months later.  
After March 1985, there were no findings or treatment of 
conjunctivitis during the remaining two years of service and 
physical examination at separation revealed that the eyes 
were normal.  The initial competent (medical) evidence of 
post-service conjunctivitis is on the 1995 VA examination, 
when the veteran was noted to have blepharitis with 
conjunctival injection.  Blepharitis is inflammation of the 
eyelids.  See Beaty v. Brown, 6 Vet. App. 532, 535 (1994) 
(citing Webster's Medical Desk Dictionary 80 (1986)).  The 
1995 examiner indicated that the conjunctival injection was 
secondary to blepharitis, which was not noted in service.  In 
any event, the examiner did not link any eye condition to the 
episodes of conjunctivitis in service.  

The August 1999 VA examiner noted that the in-service 
episodes of conjunctivitis were probably acute and that it 
was unlikely that they would be related to any post-service 
conjunctivitis although it could not be stated for certain 
that the conjunctivitis in service vanished.  As to the 
veteran's assertion in his May 1996 VA Form 9 that his in-
service conjunctivitis was a chronic disorder, his separation 
examination showed that his eyes were normal and he is not 
competent to establish that he had chronic conjunctivitis in 
service.  See Savage, 10 Vet. App. at 495.  In short, there 
is no competent evidence that the veteran had chronic 
conjunctivitis in service.  See 38 C.F.R. § 3.303(b).

The veteran also alleges that he has had continuity of 
symptomatology since active service.  At the May 1995 VA 
examination marginal bilateral blepharitis with secondary 
conjunctival injection was diagnosed.  However, the examiner 
did not link the current condition to any continuity of 
symptomatology.  In the August 1999 VA examination report, 
the examiner noted that any conjunctivitis was probably 
related to blepharitis and secondary conjunctivitis.  While 
that comment is not entirely clear, he went on to explain 
that the in-service episodes were probably acute and that it 
was unlikely that they would be related to any post-service 
conjunctivitis.  Thus, that examiner did not relate the 
current disorder, to active service, including the in-service 
episodes of conjunctivitis, or to any reported continuity of 
symptomatology.  See Savage, 10 Vet. App. at 498.  With 
regard to the veteran's contention in his May 1996 VA Form 9 
that his current conjunctival injection is related to the in-
service conjunctivitis, that assertion is not competent 
evidence of a link between his current disorder and his in-
service episodes of conjunctivitis.  Espiritu, 2 Vet. App. at 
494-95.

In summary, there is no competent evidence to establish a 
relationship between the veteran's current eye disorder and 
service.  See Caluza, 7 Vet. App. at 506.  Accordingly, this 
claim is not well grounded.

Other Considerations

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the veteran has reported 
the existence of evidence which could serve to cause his 
claim to be well grounded.  The facts and circumstances of 
the claim of entitlement to service connection for bilateral 
conjunctivitis are such that no further action is found to be 
warranted.

With regard to the hearing officer's duty to assist under 
38 C.F.R. § 3.103(c)(2), the subsequent supplemental 
statements of the case, issued after the March 1997 hearing 
note the type of evidence that is lacking.  Also, at that 
hearing, the veteran testified that he had been recently 
treated for conjunctivitis.  The Board remanded the claim in 
April 1998, and the RO asked the veteran to identify any 
medical evidence regarding treatment of conjunctivitis, both 
before and after active service.  


The RO complied with the directives of the April 1998 remand, 
but the veteran did not provide any additional information on 
that matter.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Thus, there was substantial compliance with 38 C.F.R. 
§ 3.103(c)(2).  See Stuckey, 13 Vet. App. at 177; Costantino, 
12 Vet. App. at 520.


ORDER

Service connection for bilateral conjunctivitis is denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

